DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a coarse grain measurement device configured to acquire information indicating a particle size distribution of the coarse grains”; “an adherent powder measurement device configured to acquire information indicating a particle size distribution of the adherent powder”; “a computation device configured to calculate the particle size distribution of the raw material”; “coarse grain particle size distribution calculation unit configured to calculate the particle size distribution of the coarse grains on a basis of the information indicating the particle size distribution of the coarse grains acquired by the coarse grain measurement device”; “an adherent powder particle size distribution calculation unit configured to calculate the particle size distribution of the adherent powder on a basis of the information indicating the particle size distribution of the adherent powder acquired by the adherent powder measurement device”; and “a raw material particle size distribution calculation unit configured to calculate the particle size distribution of the raw material on a basis of the particle size distribution of the coarse grains calculated by the coarse grain particle size distribution calculation unit and the 
“an image capturing device capturing an image of the raw material to acquire image data of the raw material captured as the information indicating the particle size distribution of the adherent powder, and wherein the adherent powder particle size distribution calculation unit of the computation device calculates the particle size distribution of the adherent powder on a basis of an average brightness obtained by averaging brightness of each pixel in the image data” in claim 3;
“a spectroscopic device including a spectroscopic measurement unit configured to measure spectral reflectance by dispersing reflected light from the raw material, the spectroscopic device acquiring spectral reflectances at a plurality of wavelengths as the information indicating the particle size distribution of the adherent powder” in claim 4;
“a coarse grain particle size distribution correction unit configured to correct such that the particle size distribution of the coarse grains calculated by the coarse grain particle size distribution calculation unit coincides with the particle size distribution of the coarse grains previously measured using a sieve”; and “a corrected raw material particle size distribution calculation unit configured to calculate the particle size distribution of the raw material on a basis of a particle size distribution of the coarse grains obtained by correcting the particle size distribution of the coarse grains calculated by the coarse grain particle size distribution calculation unit by the coarse grain particle size distribution correction unit and the particle size distribution of the adherent powder calculated by the adherent powder particle size distribution calculation unit” in claim 6;
“a coarse grain measurement step of acquiring information indicating a particle size distribution of the coarse grains by a coarse grain measurement device”; “an adherent powder measurement step of acquiring information indicating a particle size distribution of the adherent powder by an adherent powder measurement device”; and “a computation step of calculating the particle size distribution of the raw material by a computation device” in claim 10;
“image capturing device captures an image of the raw material to acquire image data of the raw material captured as the information indicating the particle size distribution of the adherent powder, and at the adherent powder particle size distribution calculation step, the particle size distribution of the adherent powder is calculated on a basis of an average brightness obtained by averaging brightness of each pixel in the image data” in claim 12;
“a spectroscopic device including a spectroscopic measurement unit configured to measure spectral reflectance by dispersing reflected light from the raw material, in which at the adherent powder measurement step, the spectroscopic device acquires spectral reflectances at a plurality of wavelengths as the information indicating the particle size distribution of the adherent powder” in claim 13;
“image capturing device capturing an image of the raw material to acquire image data of the raw material captured as the information indicating the particle size distribution of the adherent powder” in claim 19; and
“a spectroscopic device including a spectroscopic measurement unit configured to measure spectral reflectance by dispersing reflected light from the raw material, the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a particle size distribution measurement apparatus for measuring a particle size distribution of a raw material including coarse grains and adherent powder adhering to the coarse grains, the apparatus comprising, among other essential elements, a coarse grain measurement device configured to acquire information indicating a particle size distribution of the coarse grains; an adherent powder measurement device configured to 
Regarding claim 10, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a particle size distribution measurement method for measuring a particle size distribution of a raw material including coarse grains and adherent powder adhering to the coarse grains, the method comprising, among other essential elements, a coarse grain measurement step of acquiring information indicating a particle size distribution of the coarse grains by a coarse grain measurement device; a computation step of calculating the particle size distribution of the raw material by a computation device, wherein the computation step includes a coarse grain particle size distribution calculation step of calculating the particle size distribution of the coarse grains on a basis of the information indicating the particle size distribution of the coarse grains acquired at the coarse grain measurement step, in combination with the rest of the limitations of the above claim.  Claims 11-18 are dependent from claim 10 and therefore are also included in the allowed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dohi et al (US 2015/0307785) teaches measurement of blended coal particles, including a powered applied to the coal, which emits light when irradiated with UV light, paragraph [0076], but does not suggest, alone or in combination, the claimed “coarse grain measurement device” interpreted under 35 USC 112(f) as a laser range finder or functional equivalent, nor the claimed calculation unit (programmed CPU). 
Katayama (JP 2014062875A), cited in IDS, machine translation attached, teaches a single imaging device that measures the size of fine particles adhering to coarse particles.  Katayama does not suggest, alone or in combination, the claimed “coarse grain measurement device” interpreted under 35 USC 112(f) as a laser range finder or functional equivalent, or the claimed “adherent powder measurement device” interpreted under 35 USC 112(f) as a spectroscopic device, imager, or laser scatterer.  Katayama also does not teach the claimed calculation unit (programmed CPU). 
Hirata (JP 2015124436A), cited in IDS, machine translation attached, teaches measuring size of a charging material of ore using a spectroscopic unit but does not teach the claimed “coarse grain measurement device” interpreted under 35 USC 112(f) as a laser range finder or functional equivalent, measurement devices of for any adherent powder, or the claimed calculation unit.
Toms (US 2002/0084172) teaches size measurement of particles, including particles adhering to a base particle, comprising a strobe camera but does not teach the claimed “coarse 
Taniyoshi (JP404036422A) teaches measuring grain particle size, including a laser rangefinder but does not teach the claimed “adherent powder measurement device” interpreted under 35 USC 112(f) as a spectroscopic device, imager, or laser scatterer.  Katayama also does not teach the claimed calculation unit (programmed CPU).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282.  The examiner can normally be reached on Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877